 1   TESLA, INC.
     CANDACE A. JACKMAN (267599)
 2   LINDSEY ADAMS-HESS (260600)
     AUSTIN J. MARSH (299757)
 3   901 Page Ave.
     Fremont, CA 94538
 4   Email: cjackman@tesla.com
     Email: ladamshess@tesla.com
 5   Email: aumarsh@tesla.com

 6   Attorneys for Defendants
     ELON MUSK and TESLA, INC.
 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11

12   AARON GREENSPAN,                           Case No. 3:20-cv-03426-JD

13                 Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                DEFENDANT ELON MUSK AND
14        v.                                    TESLA, INC.’S MOTION TO SET
                                                BRIEFING SCHEDULE AND
15   OMAR QAZI, SMICK ENTERPRISES,              EXTEND PAGE LIMITS PURSUANT
     INC., ELON MUSK, and TESLA, INC.           TO LOCAL RULES 6-3 AND 7-11
16   Defendants.
                                                Judge: Hon. James Donato
17
                                                Date Filed: May 20, 2020
18

19

20

21

22

23

24

25

26

27

28
                                                      [PROPOSED] ORDER GRANTING TESLA
                                                    DEFENDANTS’ ADMINISTRATIVE MOTION
                                                                 CASE NO. 3:20-CV-03426-JD
 1          The Court has before it Defendants Elon Musk and Tesla Inc.’s (together “Tesla

 2   Defendants”) Motion to Set Briefing Schedule and Extend Page Limits Pursuant to Local Rules 6-3

 3   and 7-11, requesting that this Court issue an order (a) consolidating and extending any applicable

 4   deadline to respond to the Complaint, (b) setting a briefing schedule for their anticipated joint

 5   motion to dismiss, and (c) extending the page limits for such briefing beyond the limits set in Item

 6   No. 18 of the Standing Order. Based on the reasons set forth in the Tesla Defendants’ motion,

 7          IT IS HEREBY ORDERED that the Tesla Defendants’ motion is GRANTED.

 8          1. The Tesla Defendants shall be deemed to have waived service of process;

 9          2. The Tesla Defendants shall respond to the Complaint on or before July 20, 2020, with

10              Plaintiff’s opposition due 21 days thereafter; and the Tesla Defendants’ reply due 14 days

11              thereafter; and

12          3. The page limits for briefing on the Tesla Defendants’ anticipated motion to dismiss shall

13              be extended to 25 pages for the Tesla Defendants’ opening brief, 25 pages for Plaintiff’s

14              opposition, and 15 pages for the Tesla Defendants’ reply.

15

16
     Dated: _____________________                           _____________________
17                                                         Hon. James Donato
                                                           Judge of the United States District Court
18

19

20

21

22

23

24

25

26

27

28
                                                                 [PROPOSED] ORDER GRANTING TESLA
                                                       1       DEFENDANTS’ ADMINISTRATIVE MOTION
                                                                            CASE NO. 3:20-CV-03426-JD
